DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US Pat. App. Pub. No. 2019/0069411).
With respect to claim 1, Park discloses an electronic component, comprising: a capacitor component including a body (see FIG. 9, element 110 and paragraphs [0118] and [0037]) and an external electrode disposed outside the body (see FIG. 9, elements 131/132 and paragraphs [0118] and [0037]); a metal frame connected to the external electrode (see FIG. 9, elements 140/150 and paragraph [0120]); and an encapsulant at least partially covering regions of the capacitor component and the metal frame (see FIG. 9, element 170 and paragraph [0120]), wherein the metal frame comprises a surface unevenness portion disposed on at least a portion of an interface with the encapsulant (see FIG. 9, cut portions 145 and 155, which result in a surface unevenness).
With respect to claim 2, Park discloses that the metal frame comprises: a side surface frame disposed to face a side surface of the capacitor component in a first direction; a lower surface frame extending from a lower end of the side surface frame to face a lower surface of the capacitor component; and an upper surface frame extending from an upper end of the side surface frame to face an upper surface of the capacitor component.  See FIG. 9, wherein each of frames 140 and 150 extend to face an end surface, upper surface and lower surface of the capacitor component.
With respect to claim 3, Park discloses that the external electrode comprises a head portion disposed on a side surface of the body in the first direction; and a band portion extending from the head portion onto portions of other surfaces of the body, respectively.  See FIG. 9, wherein external electrodes 131/132 have a portion on the end surface of the capacitor body, and a portion that extends to each of the four side surfaces of the body.
With respect to claim 4, Park discloses that the surface unevenness portion is disposed on at least a region of a lower surface of the upper surface frame.  See FIG. 9, noting that cut portions 145 penetrate the upper and lower surfaces of the upper surface frame.
With respect to claim 5, Park discloses that the surface unevenness portion is further disposed on at least a region of an upper surface of the upper surface frame.  See FIG. 9, noting that cut portions 145 penetrate the upper and lower surfaces of the upper surface frame.
With respect to claim 6, Park discloses a conductive adhesive layer between an upper surface of the band portion and the upper surface frame.  See FIG. 9, element 161/162 and paragraphs [0118] and  [0088].
With respect to claim 7, Park discloses that the surface unevenness portion is disposed adjacent to the conductive adhesive layer.  See FIG. 9, noting that the cut portions 145/155 are disposed adjacent to the conductive adhesive layers 161/162, respectively.
With respect to claim 8, Park discloses that the surface unevenness portion is disposed on the upper surface frame in a region between the conductive adhesive layer and the side surface frame.  See FIG. 9, noting that cut portion 145 is disposed to cover a region between the conductive adhesive layer 161 and the side surface frame 141; cut portion 155 is disposed similarly.
With respect to claim 12, Park discloses the capacitor component is disposed below the upper surface frame,  and the electronic component further comprises another capacitor component disposed above the upper surface frame.  See FIG. 9, wherein another capacitor component 200 is disposed above the upper surface frame.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pat. App. Pub. No. 2019/0069411) in view of Murrell et al. (US Pat. App. Pub. No. 2015/0114697).
With respect to claim 9, Park fails to teach that the surface unevenness portion has at least one linear groove.
Murrell, on the other hand, teaches that the surface unevenness portion has at least one linear groove.  See FIG. 3, the grooves between elements 36.  Such an arrangement results in a successful mounting element.  See paragraph [0050].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Park, as taught by Murrell, in order to produce a successful mounting element.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pat. App. Pub. No. 2019/0069411).
With respect to claim 13, Park teaches a first conductive adhesive layer disposed between the external electrode of the capacitor component and the upper surface frame (see FIG. 9, element 161/162); but fails to explicitly teach a second conductive adhesive layer disposed between an external electrode of the another capacitor component and the upper surface frame.
However, Park teaches that conductive adhesive layers are used to fix the capacitor body 110 to the frames 131/132.  Extending that teaching to include a conductive adhesive layer to fix capacitor 200 to frames 131 and 132 would have been well within the purview of one of ordinary skill in the art.  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Park to include a second conductive adhesive layer in order to fix capacitor 200 to frames 131 and 132.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pat. App. Pub. No. 2019/0069411) in view of Cho (US Pat. App. Pub. No. 2019/0164695.
With respect to claim 14, Park teaches that the encapsulant includes an insulator but fails to teach that the insulator is a resin.  See paragraph [0119].
Cho, on the other hand, teaches that the encapsulant includes an insulator but fails to teach that the insulator is a resin.  See paragraph [0070].  Such an arrangement creates a seal to protect the capacitor from moisture and external impact.  See paragraph [0071].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Park, as taught by Cho, in order to protect the capacitor from moisture and external impact.
Allowable Subject Matter
Claims 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 16, the prior art fails to teach, or fairly suggest, that a degree of surface roughness of a portion of the metal frame in contact with the encapsulant is greater than a degree of surface roughness of a portion of the metal frame spaced apart from the encapsulant, when taken in conjunction with the remaining limitations of claim 16.  Claims 17-21 are allowed by virtue of their dependency from claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 10, 11, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claims 10, 11, and 15, the prior art fails to teach, or fairly suggest the details of the surface unevenness portion recited in each respective dependent claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848